Opinion by
Cline, J.
The proprietor of the importing company testified that the merchandise consisted of artificial silk viscose noils imported in bags; that each bag had a tag containing the marking “Made in France” and that the tags were attached to the burlap by wires which extended through the burlap and would not be removed when the bags were opened; that the covering was old burlap which was not in good condition; and further that there would 'be an *235objection to stenciling the marking on such burlap because the marking material would seep through the burlap and stain the noils. Exhibit 1, a tag taken from one of the bags, contained the marking “Made in France.” The examiner testified that no tags were attached to some of the bags in question and that the burlap was torn in some places with the noils visible. From the record it was apparent that the noils were not capable of being marked and that the tags were attached to the burlap in such manner that they would not be removed when the bags were opened. However, the evidence is conflicting as to whether all of the bags were so marked. The protest was therefore sustained as' to a portion of the bags found properly marked. American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31) cited.